            Case 3:20-cv-01675-LB Document 16 Filed 04/14/20 Page 1 of 2




   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com

 2 WEISSLAW LLP
   9107 Wilshire Blvd., Suite 450
 3 Beverly Hills, CA 90210
   Telephone: 310/208-2800
 4 Facsimile: 310/209-2348

 5
     Attorneys for Plaintiff
 6

 7                                     UNITED STATES DISTRICT COURT

 8                               NORTHERN DISTRICT OF CALIFORNIA
 9

10
      ROGER E. READ,                                      )
11                                                        )
                          Plaintiff,                      )   Case No. 3:20-cv-01675-LB
12                                                        )
                                                          )
                  v.                                      )
13                                                            NOTICE OF VOLUNTARY
                                                          )
      HEXCEL CORPORATION, JOEL S.                         )   DISMISSAL
14
      BECKMAN, LYNN BRUBAKER, JEFFREY                     )
15    C. CAMPBELL, CYNTHIA M.                             )
      EGNOTOVICH, THOMAS A. GENDRON,                      )
16                                                        )
      JEFFREY A. GRAVES, GUY C. HACHEY,                   )
17    NICK L. STANAGE, and CATHERINE A.                   )
      SUEVER,                                             )
18                                                        )
                          Defendants.                     )
19                                                        )

20          PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
21
     plaintiff Roger E. Read (“Plaintiff”) voluntarily dismisses the claims in the captioned action (the
22
     “Action”) without prejudice. Because this notice of dismissal is being filed with the Court before
23
     service by defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal
24
     of the Action is effective upon the filing of this notice.
25

26

27

28
                                             1
                               NOTICE OF VOLUNTARY DISMISSAL
          Case 3:20-cv-01675-LB Document 16 Filed 04/14/20 Page 2 of 2




     Dated: April 14, 2020                  WEISSLAW LLP
 1
                                            Joel E. Elkins
 2
                                            By: /s/ Joel E. Elkins
 3
                                            Joel E. Elkins
 4                                          9107 Wilshire Blvd., Suite 450
                                            Beverly Hills, CA 90210
 5
                                            Telephone: 310/208-2800
 6                                          Facsimile: 310/209-2348
                                                    -and-
 7                                          Richard A. Acocelli
                                            1500 Broadway, 16th Floor
 8                                          New York, NY 10036
                                            Telephone: 212/682-3025
 9
                                            Facsimile: 212/682-3010
10
                                            Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
                             NOTICE OF VOLUNTARY DISMISSAL
